Exhibit 2.1 AGREEMENT AND PLAN OF MERGER among BAZI INTERNATIONAL, INC., BAZI ACQUISITION SUB INC., GT BEVERAGE COMPANY, INC. and MKM CAPITAL ADVISORS, LLC, as the Holder Representative Dated June 7, 2012 TABLE OF CONTENTS Page ARTICLE I THE MERGER 2 Section 1.1 The Merger 2 Section 1.2 Effective Time; Closing 2 Section 1.3 Effect of the Merger 2 Section 1.4 Surviving Entity Certificate of Incorporation and Bylaws 2 Section 1.5 Directors and Officers of Surviving Entity; Directors, Committee Members and Officers of Parent 2 Section 1.6 Conversion of Securities; Cancellation of Treasury and Company-Owned Stock 3 Section 1.7 Surrender Company Common Stock; Transfer Books 3 Section 1.8 Withholding Taxes 4 Section 1.9 Adjustment of Merger Consideration 4 Section 1.10 Dissenting Shares 5 Section 1.11 Exemption from Registration 5 ARTICLE II REPRESENTATIONS AND WARRANTIES OFGT 6 Section 2.1 Organization and Qualification; Subsidiaries 6 Section 2.2 Charter and Bylaws 6 Section 2.3 Capitalization 7 Section 2.4 Authority; Due Authorization; Binding Agreement; Approval 7 Section 2.5 No Violation; Consents 7 Section 2.6 Compliance 8 Section 2.7 Financial Statements 8 Section 2.8 No Undisclosed Liabilities 8 Section 2.9 Absence of Certain Changes or Events 9 Section 2.10 Litigation 9 Section 2.11 Employee Benefit Plans 9 Section 2.12 Taxes 10 Section 2.13 Intellectual Property 11 Section 2.14 Material Contracts 11 Section 2.15 Brokers; Transaction Fees 12 Section 2.16 Business Locations; Bank Accounts 12 Section 2.17 Environmental Matters 12 Section 2.18 Export and Sanctions Laws 13 Section 2.19 Insurance 14 Section 2.20 Labor Matters; Employees 14 Section 2.21 Properties and Assets 15 Section 2.22 Takeover Laws 15 ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB 16 Section 3.1 Organization and Qualification; Subsidiaries 16 Section 3.2 Charter and Bylaws 16 Section 3.3 Capitalization 17 Section 3.4 Authority; Due Authorization; Binding Agreement; Approval 17 Section 3.5 No Violation; Consents 18 Section 3.6 Compliance 18 Section 3.7 SEC Filings; Financial Statements; Internal Control 19 Section 3.8 No Undisclosed Liabilities 20 Section 3.9 Shell Company 20 Section 3.10 Absence of Certain Changes or Events 21 Section 3.11 Litigation 21 Section 3.12 Employee Benefit Plans 21 Section 3.13 Taxes 22 Section3.14 Environmental Matters 23 Section 3.15 Intellectual Property 24 Section 3.16 Material Contracts 24 Section 3.17 Brokers; Transaction Fees 25 Section 3.18 Business Locations; Bank Accounts 25 Section 3.19 Export and Sanctions Laws 25 Section 3.20 Insurance 26 Section 3.21 Labor Matters; Employees 26 Section 3.22 Required Stockholder Vote; Dissent Rights 27 Section 3.23 Inventory 27 Section 3.24 Accounts and Notes Receivable 27 Section 3.25 Properties and Assets 27 Section 3.26 Product Liability 28 Section 3.27 Takeover Laws 28 Section 3.28 Disclosure 28 ARTICLE IV CONDUCT OF BUSINESS PENDING THE EFFECTIVE TIME 29 Section 4.1 Conduct of GT Business 29 Section 4.2 Conduct of Parent Business 29 ARTICLE V ADDITIONAL AGREEMENTS 32 Section 5.1 Access to Information; Confidentiality 32 Section 5.2 No Solicitation 32 Section 5.3 Directors' and Officers' Indemnification and Insurance 33 Section 5.4 Notification of Certain Matters 35 Section 5.5 Governmental Filings; Efforts 35 Section 5.6 Public Announcements 36 Section 5.7 Parent Guarantee 36 Section 5.8 Rule 16b-3 36 Section 5.9 Schedule 14F 36 Section 5.10 Parent Directors 36 Section 5.11 Legend 36 Section 5.12 Stockholder Action by Written Consent; Information Statement 37 Section 5.13 Compromised Liabilities 37 Section 5.14 No Changes to Bylaw Amendment 37 Section 5.15 Notice to Holders of Senior Notes 37 Section 5.16 Notes to Holders of Stock Options 37 Section 5.17 Regulatory Actions 37 Section 5.18 Further Assurances 38 ARTICLE VI CONDITIONS TO THE MERGER 39 Section 6.1 Conditions to the Obligations of Each Party to Effect the Merger 39 Section 6.2 Conditions to the Obligations of Parent and Sub 39 Section 6.3 Conditions to the Obligations of GT 39 ARTICLE VII INDEMNIFICATION 42 Section 7.1 Survival 42 Section 7.2 Indemnification 42 Section 7.3 Direct Claim Procedures 42 Section 7.4 Exclusive Remedy 42 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 43 Section 8.1 Termination 43 Section 8.2 Effect of Termination 43 Section 8.3 Fees and Expenses 44 Section 8.4 Amendment 45 Section 8.5 Waiver 45 ARTICLE IX HOLDERREPRESENTATIVE 46 Section 9.1 Holder Representative 46 Section 9.2 Authority and Rights of the Holder Representative; Limitations on Liability 47 Section 9.3 Representations and Warranties 47 ARTICLE X GENERAL PROVISIONS 48 Section 10.1 Survival 48 Section 10.2 Scope of Representations and Warranties 48 Section 10.3 Notices 49 Section 10.4 Certain Definitions 50 Section 10.5 Severability 51 Section 10.6 Entire Agreement; Assignment 51 Section 10.7 Parties in Interest 51 Section 10.8 Specific Performance 51 Section 10.9 Governing Law; Jurisdiction and Venue 51 Section 10.10 Headings 51 Section 10.11 Interpretation 52 Section 10.12 Incorporation of Exhibits 52 Section 10.13 Disclosure Schedules 52 Section 10.14 Counterparts 53 Annex A Registration Rights Agreement Annex B Stockholder Questionnaire Annex C
